                                                            IT IS ORDERED
                                                            Date Entered on Docket: March 19, 2019




                                                            ________________________________
                                                            The Honorable Robert H Jacobvitz
                                                            United States Bankruptcy Judge

______________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

     In Re
     BRENT EDWARD SHELLEY,
           Debtor.                                               Case No. 17-11901-J7

     ORDER GRANTING MOTION TO COMPEL TRUSTEE’S ABANDONMENT OF
      REAL PROPERTY LOCATED AT 2202 WILDWIND RD. LAS CRUCES, NM
                    88007 PURSUANT TO 11 U.S.C. §554

            This matter came before the Court on the Debtor’s Motion to Compel Trustee’s

     Abandonment of Property Pursuant to 11 U.S.C. §554 filed February 26, 2019 (the

     "Motion" docket #103) in which Debtor, Brent Edward Shelley ("Debtor"), sought to

     compel the abandonment of his personal residence listed in his bankruptcy Schedule A

     and located at 2202 Wildwind Rd. Las Cruces, NM 88007. Having considered the

     Motion and the record, and the requirements set forth in the Bankruptcy Code and

     Bankruptcy Rules, and being sufficiently advised;

            The Court FINDS: (a) that on February 25, 2019, Debtor filed the Motion (docket

     #103); (b) on February 26, 2019, notice of the objection period along with the Motion

     were served (“Notice” docket #108) on all creditors and other parties in interest as shown




                                                1
  Case 17-11901-j7      Doc 122     Filed 03/19/19       Entered 03/19/19 11:15:08 Page 1 of 2
  on the mailing list provided to the Court by the Debtor, specifying that objections were to

  be filed no later than fourteen days (plus three days mailing) from the date of the Notice;

  (c) the Notice was appropriate in the particular circumstances; (d) the objection deadline

  of March 15, 2019 has expired (e) the Motion is well taken and will be granted.

         THE COURT THEREFORE ORDERS, pursuant to 11 U.S.C. §554(b), that the

  Motion for Abandonment shall be granted and that an Order Abandoning the Property

  shall be submitted by the Debtor and entered by the Court based on the terms and

  conditions of such abandonment as set forth in the Motion.

  ***END OF ORDER***

  Respectfully Submitted,

  S/electronically Submitted 3.18.19
  R. “Trey” Arvizu, III
  Attorney for Debtor
  P.O. Box 1479
  Las Cruces, NM 88004
  (575)527-8600
  (575)527-1199 (fax)
  trey@arvizulaw.com

  Copy to:

  Clarke C. Coll
  Chapter 7 Trustee
  P.O. Box 2288
  Roswell, NM 88202-2288
  clarkecoll@gmail.com




                                              2
Case 17-11901-j7     Doc 122      Filed 03/19/19     Entered 03/19/19 11:15:08 Page 2 of 2
